       Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


MELINDA OLSEN                                         *   CIVIL ACTION NO.
                                                           2020-268
Plaintiff,
                                                      *
         -against-
                                                      *    JURY TRIAL
JEFFERSON PARISH
                                                      *
Defendant.




                                         COMPLAINT



         NOW INTO COURT​, comes Plaintiff, Melinda Olsen (“Ms. Olsen”), and ( referred to

 herein as “Plaintiff”), who files this Complaint against Defendant, Jefferson Parish, and

 respectfully alleges as follows:



                                    NATURE OF THE ACTION

1.     This action arises out of Defendants’ failure to pay after-hours work and overtime pay as

required by the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”), Louisiana Revised

Statute 23:631 et seq, and Louisiana Civil Code Article 2315.



2.       Plaintiff seeks injunctive and declaratory relief against Defendants’ unlawful actions,

compensation for unpaid wages, overtime back pay, liquidated damages, pre-judgment and



                                             1 of 7
       Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 2 of 8



post-judgment interest, and attorneys’ fees and costs pursuant to the FLSA and La. Rev. Stat.

23:632.



                                         JURISDICTION

3.     This Court has subject matter jurisdiction of this case pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§ 1331 and 1337, and has supplemental jurisdiction over plaintiffs’ claims under the La.

Civ. Code Art. 2315 and pursuant to 28 U.S.C §1367.



                                             VENUE

 4.          Venue is proper in the Eastern District of Louisiana under 28 U.S.C. § 1391, as the

 location of Jefferson Parish is in the Eastern District of Louisiana.



                                             PARTIES

 Plaintiff

5.        Melinda Olsen resides in Springfield, Louisiana. Ms. Olsen was employed first as an

Animal Shelter Manager, and then later as Animal Control Officer-Chief for the Jefferson Parish

Animal Shelter from January 5, 2013 until February 22, 2019.


Defendant

6.     Defendant, Jefferson Parish (“Jefferson Parish") is a Louisiana municipality that operates

the Jefferson Parish Animal Shelter and employed Plaintiff.




                                               2 of 7
      Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 3 of 8




                                      FACTUAL ALLEGATIONS

7.     At all times relevant to this action, Jefferson Parish is an “enterprise engaged in interstate

commerce” within the meaning of the FLSA. Defendant has: (1) employees engaged in

commerce or in the production of goods for commerce and handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce by any

person; and (2) an annual gross volume of sales in excess of $500,000.00.

8.     At all times relevant to this action, Defendant had knowledge of the unlawful actions

complained about herein, might have prevented the actions which caused the Plaintiffs’ damage,

and did not do so. Further, Defendant is answerable for the offenses committed by their

managers in the course of their employment pursuant to La. Civ. Code Art. 2320.


       FAILURE TO PAY WAGES FOR AFTER-HOURS WORK PERFORMED

9.     The FLSA requires that employers pay all non-exempt employees at least a statutory

minimum wage for work performed. An employee who suffers or permitted to work is entitled

to wages when the employee is performing the after-hours work pursuant to 29 U.S.C. §203(g).

10.   Plaintiff was employed as Animal Control Chief from July 1, 2014 until the date of her

termination, February 22, 2019.

11.    During Plaintiff’s employment as Animal Control Chief, Plaintiff was a non-exempt

employee and was required to be on-call to respond to all after-hours animal emergencies.

12.     Ms. Olsen 's job duties required confirming the after-hours admission of animals to

Metairie Small Animal Hospital, responding to emergency staff emails throughout the evening



                                              3 of 7
       Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 4 of 8



and responding to emergency calls from staff.

13.   From July 1, 2014, Ms. Olsen has been paid an hourly wage of $19.00.

14.   Ms. Olsen has not been paid for all the time she performed after-hours work.

15.   These unlawful practices are open and notorious to all management and staff. Upon

information and belief, these pay practices have been in place since Plaintiff was hired and

continue on today.

                             FAILURE TO PAY OVERTIME PAY

16.    The FLSA requires that employers pay all non-exempt employees one and one-half (1 ½)

times their regular rate for all hours worked in excess of forty during any workweek.

17.    Plaintiff frequently worked in excess of forty hours and did not receive proper overtime

compensation.

18.   Throughout her employment, Ms. Olsen has typically worked 6 days a week, both day and

after-hours at night.

19.    As such, Plaintiff should have been paid one and one-half the full minimum hourly wage

for all hours worked over forty.

20.     Defendant failed to pay Plaintiff the full overtime wages to which she was entitled to

under the FLSA.


                                   UNLAWFUL DEDUCTION
                        FAILURE​ TO KEEP ACCURATE TIME RECORDS

21.    During the period of plaintiffs’ employment, Defendant failed to keep true and accurate

records of the daily and weekly hours worked and wages paid each pay period to Plaintiff as

required by FLSA and La. Rev. Stat. ​23​:14.




                                               4 of 7
      Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 5 of 8




                                      FIRST CLAIM
                      (Fair Labor Standards Act 29 U.S.C. § 201, et seq. )

22. Plaintiffs repeat and reallege paragraphs 1 through 21 as if fully set forth herein.

23. Defendant is an employer within the meaning of 29 U.S.C. §§ 203(e) and 206(a) and

employed Plaintiff.

24. Defendant was required to pay to Plaintiff the applicable wage for work done after-hours.

25. Defendant failed to pay Plaintiff ​wages​ to which they are entitled under the​ FLSA​.

26. Defendant failed to keep a true and accurate record of the name, address, and occupation

of each person employed by them, of the daily and weekly hours worked by, and of the wages

paid each pay period to each employee in violation of the FLSA and La. Rev. Stat. 23:14.

27. Defendant were aware or should have been aware that the practices described in this

Complaint were unlawful and have not made a good faith effort to comply with the FLSA with

respect to the compensation of the Plaintiff.

28.    As a result of Defendant’s willful violations of the FLSA, Plaintiff suffered damages by

being denied minimum wages and/or wages in accordance with the FLSA in amounts to be

determined at trial, and are entitled      to recovery of such amounts, liquidated damages,

pre-judgment interest, post-judgment interest, attorneys’ fees and costs of this action, and other

compensation pursuant to 29 U.S.C. § 216(b).




                                                5 of 7
        Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 6 of 8



                                         SECOND CLAIM
                           (Fair Labor Standards Act – Unpaid Overtime)

 29.    Plaintiff repeats and realleges paragraphs 1 through 21 as if fully set forth herein.

 30.    Defendant are required to pay Plaintiff one and one-half (1½) times her regular rate for all

 hours worked in ​excess of forty hours in a workweek pursuant to the ​overtime wage provisions set

 forth​ in the ​FLSA, 29 U.S.C. § 207,​ ​et seq​.

 31.     Defendant has failed to pay Plaintiff the overtime ​wages to which they are entitled under

 the​ FLSA​.

 32.      Defendant has willfully violated the FLSA by knowingly and intentionally by

failing to pay Plaintiff their full overtime wages.

33.       Due to Defendant’s violations of the FLSA, Plaintiff is entitled to recover her unpaid

overtime wages, liquidated damages, reasonable attorneys’ fees and costs of the action, and

prejudgment and post-judgment interest.

                                      THIRD CLAIM
               (Louisiana Claims Under La. R.S. 23:631 and La. Civil Code 2315)

34.    Plaintiff repeats and realleges paragraphs 1 through 21 as if fully set forth herein.

35.    Defendant are required to pay Plaintiff wages for work done after-hours.

36.    Defendant has failed to pay Plaintiff wages for work done after-hours.

37     Defendant has violated La. R.S. 23:631 et seq.

38.    Defendant is answerable also under La. Civil Code 2315.

39.    Due to Defendant’s violations of state law, Plaintiff is entitled to recover her unpaid

overtime wages, 90 day wages, reasonable attorneys’ fees and costs of the action, and

prejudgment and post-judgment interest.




                                                    6 of 7
         Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 7 of 8




                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully request that this Court enter a judgment:

         a.       declaring that Defendant has violated the minimum wage and overtime provisions

         of the FLSA and are liable individually and in solido;

         b.       declaring that Defendant’s violations of the FLSA were willful;

         c.       awarding Plaintiff and the FLSA         damages for unpaid wages and overtime

         wages;

         d.       awarding Plaintiff liquidated damages in an amount equal to the total

         amount of the wages found to be due, pursuant to the FLSA;

         e.       awarding plaintiff pre-judgment interest;

         f.       awarding plaintiff reasonable attorneys’ fees and costs pursuant the FLSA and La.

         Rev. Stat. 23:632;

         g.       awarding such other and further relief as the Court deems just and proper.



Dated:        January 24, 2020

                                                         Respectfully submitted,

                                                         VASQUEZ LAW OFFICE



                                                   BY:     /s/Jessica M. Vasquez
                                                      Jessica M. Vasquez (27124)
                                                      400 Poydras St, Ste. 900
                                                      New Orleans, LA 70130
                                                      Telephone: (504) 571.9582
                                                      Facsimile: (504) 684.1449


                                                7 of 7
Case 2:20-cv-00268-BWA-MBN Document 1 Filed 01/24/20 Page 8 of 8



                                      Email: ​jvasquez@vasquezlawoffice.com
                                      ATTORNEY FOR MELINDA OLSEN




                             8 of 7
